
	

114 HR 130 IH: To amend the Black Lung Benefits Act to provide equity for certain eligible survivors, and for other purposes.
U.S. House of Representatives
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 130
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2015
			Mr. Griffith (for himself, Mr. Roe of Tennessee, and Mr. Johnson of Ohio) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To amend the Black Lung Benefits Act to provide equity for certain eligible survivors, and for
			 other purposes.
	
	
		1.Equity for certain eligible survivors
			(a)Rebuttable presumptionSection 411(c)(4) of the Black Lung Benefits Act (30 U.S.C. 921(c)(4)) is amended by striking the
			 last sentence.
			(b)Continuation of benefitsSection 422(l) of the Black Lung Benefits Act (30 U.S.C. 932(l)) is amended by striking , except with respect to a claim filed under this part on or after the effective date of the Black
			 Lung Benefits Amendments of 1981.
			(c)ApplicabilityThe amendments made by this section shall apply with respect to claims filed under part B or part C
			 of the Black Lung Benefits Act (30 U.S.C. 921 et seq., 931 et seq.) after
			 January 1, 2005, that were pending on or after March 23, 2010.
			2.Effective dateThe amendments made by this Act shall take effect on the date of enactment of any Act that repeals
			 section 1556 of the Patient Protection and Affordable Care Act (Public Law
			 111–148).
		
